DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 07/06/22 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment and response filed 07/06/22 in response to the final Office Action mailed 04/06/22.  
Status of Claims
3)	Claims 4 and 8 have been amended via the amendment filed 07/06/22.
Claims 1-14 are pending. 		
	Claims 1, 2 and 4-10 are under examination.
Information Disclosure Statement
4)	Acknowledgment is made of Applicants’ information disclosure statement filed 07/06/22.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Terminal Disclaimers
5)	Acknowledgment is made of Applicants’ terminal disclaimers filed 07/06/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patents 11389542 and 11365223, and beyond the expiration date of US patent 11,406,692 issued from the U.S. application 17228579.	
Prior Citation of Title 35 Sections
6)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  	
Prior Citation of References
7)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record. 



Rejection(s) Withdrawn
8)	The rejection of claim 8 set forth in paragraph 18 of the Office Action mailed 12/27/21 and maintained in paragraph 13 of the Office Action mailed 04/06/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
9)	The rejection of the dependent claim 9 set forth in paragraph 18 of the Office Action mailed 12/27/21 and maintained in paragraph 13 of the Office Action mailed 04/06/22 under 35 U.S.C § 112(b) as being indefinite because of its dependency from the rejected claim 8 is withdrawn in light of Applicants’ amendment to claim 8 from which claim 9 depends.
10)	The provisional rejection of claims 1, 2 and 4-10 set forth in paragraph 12 of the Office Action mailed 12/27/21 and maintained in paragraph 14 of the Office Action 04/06/22 on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 62-65, 70 and 78 of the co-pending application 17228579 is withdrawn in light of the issued status of the ‘579 application, i.e., as US patent 11,406,692 and Applicants’ terminal disclaimer.     
11)	The provisional rejection of claims 1, 2, 4-7 and 10 set forth in paragraph 13 of the Office Action mailed 12/27/21 and maintained in paragraph 15 of the Office Action 04/06/22 on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 12, 11, 1-4, 15 and 17 of the co-pending application 17204486 is withdrawn in light of the current abandoned status of said application.	
12)	The provisional rejection of claims 1, 2, 4-8 and 10 set forth in paragraph 14 of the Office Action mailed 12/27/21 and maintained in paragraph 16 of the Office Action 04/06/22 on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 3, 4, 1, 2 and 5-11 of the co-pending application 17233911 is withdrawn in light of the issued status of the ‘579 application, i.e., as US patent 11,365,223.     
13)	The provisional rejection of claims 1, 2, 4-7 and 10 set forth in paragraph 15 of the Office Action mailed 12/27/21 and maintained in paragraph 17 of the Office Action 04/06/22 on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 23, 21, 18, 13 and 1 of the co-pending application 16751144 is withdrawn in light of the modified rejection set forth below in view of the current allowed status of said application. Applicants are hereby put on notice that, without a terminal disclaimer, the provisional rejection set forth in this Office Action would be converted into non-provisional non-statutory obviousness type double patenting once application 16751144 gets issued. 
14)	The provisional rejection of claims 1, 2, 4-7 and 10 set forth in paragraph 18 of the Office Action mailed 04/06/22 on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1 and 2 of the co-pending application 17314563 is withdrawn in light of the issued status of said application, i.e., as US patent 11,389,542.     
Non-statutory Obviousness Type Double Patenting Rejection(s)
15)	Claims 1, 2 and 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims 23, 25, 21, 18, 13, 14, 16, 27, 33-35 and 1-3 of the U.S. application 16751144, currently in allowed status. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to substantially the same Shiga toxin effector polypeptide and the fusion protein cell-targeting molecule comprising said Shiga toxin effector polypeptide and the GGGGS linker as claimed. The instantly claimed Shiga toxin effector polypeptide comprising an amino acid sequence having at least 90% or 95% sequence identity to amino acids 1 to 251 of SEQ ID NO: 1 with all of the identified amino acid substitutions and the cell-targeting molecule comprising said Shiga toxin effector polypeptide are anticipated by the ‘144 application’s Shiga toxin effector polypeptide comprising SEQ ID NO: 46 set forth below under (A) and the fusion protein cell-targeting molecule of SEQ ID NO: 79, which comprises therein SEQ ID NO: 46 and the GGGGS linker as indicated via the underlined part in bold, and the italicized and underlined part in bold respectively within SEQ ID NO: 79 set forth below under (B):
(A) US-16-751-144-46
Sequence 46, Application US 16751144
Publication No. US 20200231650 A1
GENERAL INFORMATION
APPLICANT: Molecular Templates, Inc.
APPLICANT: Millennium Pharmaceuticals, Inc.
TITLE OF INVENTION: CD38-BINDING PROTEINS COMPRISING DE-IMMUNIZED SHIGA TOXIN A SUBUNIT EFFECTORS
CURRENT APPLICATION NUMBER: US 16/751,144
CURRENT FILING DATE: 2020-01-23
PRIOR APPLICATION NUMBER: US 62/945,107
PRIOR FILING DATE: 2019-12-06
PRIOR APPLICATION NUMBER: US 62/945,106
PRIOR FILING DATE: 2019-12-06
PRIOR APPLICATION NUMBER: US 62/795,633
PRIOR FILING DATE: 2019-01-23
NUMBER OF SEQ ID NOS: 233
SEQ ID NO: 46
LENGTH: 251
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
OTHER INFORMATION: Shiga toxin effector polypeptide SLT-1A-DI-1
US-16-751-144-46

Query Match 99.9%; Score 1254; DB 20; Length 251; Best Local Similarity 99.6%;  
Matches 250; Conservative 1; Mismatches 0; Indels 0; Gaps 0.

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDVLGFDFT 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||||:||||||
Db          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60

Qy         61 LGRFNNLRLIVERNRLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              |||||||||||||| |||||||||||||||||||||||||||||||||||||||||||||
Db         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NSHHHASAVAA 251
              |||||||||||
Db        241 NSHHHASAVAA 251


(B) US-16-751-144-79
Sequence 79, Application US 16751144
Publication No. US 20200231650 A1
GENERAL INFORMATION
APPLICANT: Molecular Templates, Inc.
APPLICANT: Millennium Pharmaceuticals, Inc.
TITLE OF INVENTION: CD38-BINDING PROTEINS COMPRISING DE-IMMUNIZED SHIGA TOXIN A SUBUNIT EFFECTORS
CURRENT APPLICATION NUMBER: US 16/751,144
URRENT FILING DATE: 2020-01-23
PRIOR APPLICATION NUMBER: US 62/945,107
PRIOR FILING DATE: 2019-12-06
PRIOR APPLICATION NUMBER: US 62/945,106
PRIOR FILING DATE: 2019-12-06
PRIOR APPLICATION NUMBER: US 62/795,633
PRIOR FILING DATE: 2019-01-23
NUMBER OF SEQ ID NOS: 233
SEQ ID NO: 79
LENGTH: 507
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
OTHER INFORMATION: CD38-binding protein 4
US-16-751-144-79

Query Match 99.9%; Score 1254; DB 111; Length 507; Best Local Similarity 99.6%;  
Matches 250; Conservative 1; Mismatches 0; Indels 0; Gaps 0.

Qy          1 MKEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDVLGFDF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||.|||||
Db          1 MKEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDF 60

Qy         61 TLGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TLGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQR 120

Qy        121 VAGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VAGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFR 180

Qy        181 TTLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALI 240

Qy        241 LNSHHHASAVAAEFPKPSTPPGSSGGAPQVQLVQSGAEVKKPGESLKISCKGSGYSFTSY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LNSHHHASAVAAEFPKPSTPPGSSGGAPQVQLVQSGAEVKKPGESLKISCKGSGYSFTSY 300

Qy        301 WIGWVRQMPGKGLEWMGIIYPGDSDTRYSPSFQGQVTISADKSISTAYLQWSSLKASDTA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 WIGWVRQMPGKGLEWMGIIYPGDSDTRYSPSFQGQVTISADKSISTAYLQWSSLKASDTA 360

Qy        361 MYYCARGPSTGFWSGNYFDYWGQGTLVTVSSGGGGSDIQMTQSPSSLSASVGDRVTITCA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MYYCARGPSTGFWSGNYFDYWGQGTLVTVSSGGGGSDIQMTQSPSSLSASVGDRVTITCA 420

Qy        421 SSTGAVTSGFYPNWFQQKPGQAPRALIYATNNKYSWTPARFSGSLLGDKAALTLSRVQPE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SSTGAVTSGFYPNWFQQKPGQAPRALIYATNNKYSWTPARFSGSLLGDKAALTLSRVQPE 480

Qy        481 DEADYYCLVYYDGAWVFGGGTKLTVLG 507
              |||||||||||||||||||||||||||
Db        481 DEADYYCLVYYDGAWVFGGGTKLTVLG 507

This is a provisional double patenting rejection since the conflicting claims have not in fact been patented, but allowed.
Relevant Art
16)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicants’ disclosure:	
		US 20220281926 discloses a Shiga toxin effector polypeptide comprising SEQ ID NO: 13 and a cell-targeting molecule comprising said SEQ ID NO: 14 and the linker sequence of SEQ ID NO: 540. See entire document including Sequence Listing.
Conclusion
17)	No claims are allowed.


Correspondence
18)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
20)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.



/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        			

November, 2022